                            UNITED STATES DISTRICT COURT
                               DISTRICT OF MINNESOTA


United States of America,

               Plaintiff,

       v.                                                   ORDER
                                                            Criminal No. 18-194 ADM/DTS
Kenneth Davon Lewis,

            Defendant.
______________________________________________________________________________

Thomas Calhoun-Lopez, Assistant United States Attorney, United States Attorney’s Office,
Minneapolis, MN, on behalf of Plaintiff.

Kevin C. Riach, Esq., Fredrikson & Byron, P.A., Minneapolis, MN, on behalf of Defendant.
______________________________________________________________________________

                                     I. INTRODUCTION

       This matter is before the undersigned United States District Judge for a ruling on

Defendant Kenneth Davon Lewis’ (“Lewis”) Objection [Docket No. 112] to Magistrate Judge

David T. Schultz’s December 16, 2019 Report and Recommendation [Docket No. 111]

(“R&R”). In the R&R, Judge Schultz recommends granting in part and denying in part Lewis’

Motion to Dismiss Indictment or, Alternatively, to Suppress Testimony [Docket No. 70].

Specifically, Judge Schultz recommends denying the motion to dismiss the Indictment, but

granting the motion to suppress testimony. After a de novo review of the record, and for the

reasons set forth below, Lewis’ Objection is overruled.1

                                     II. BACKGROUND

       The factual background of this case is thoroughly set forth in the R&R and is


       1
        The caption of Lewis’ Objection includes a request for oral argument. See Obj. at 1.
The request for oral argument is denied.
incorporated by reference. Briefly, on April 18, 2018, Coon Rapids Police Officers arrested

Lewis after allegedly observing him with a firearm and methamphetamine in the stairwell of an

apartment building. Lewis was detained in the Anoka County Jail. Lewis was charged in

Minnesota state court with first degree assault against a police officer, possession of a firearm,

and possession of methamphetamine. A state public defender was appointed to represent him.

Detective Tessa Villegas (“Detective Villegas”) of the Anoka County Sheriff’s Office was the

lead detective in the state investigation.

       In August 2018, Lewis was federally indicted on one count of being an armed career

criminal in possession of the firearm seized at the time of the April 18, 2018 arrest. See

Indictment [Docket No. 1]. Attorney Kevin Riach, Esq. (“Attorney Riach”) was appointed to

represent him in this federal case. The Bureau of Alcohol, Tobacco, Firearms, and Explosives

(“ATF”) assumed the federal investigation.

       In August 2018, Detective Villegas asked the Anoka County jail to send her copies of all

Lewis’ incoming and outgoing mail. The jail regularly monitors incoming and outgoing mail by

opening and inspecting it for contraband. Handbook [Docket No. 71, Attach. 1]. Jail policy

requires that incoming mail from attorneys be opened in the inmate’s presence, and that outgoing

mail to attorneys will not be read or censored. Id. Detective Villegas did not instruct the jail to

screen the mail for privileged material.

       The jail complied with Detective Villegas’ request by scanning each piece of mail sent or

received by Lewis and forwarding the scans to Detective Villegas as attachments to emails. In

February 2019, the jail sent Detective Villegas an email that included as an attachment a

February 7, 2019 letter from Lewis to his state public defender. Detective Villegas read the



                                                 2
letter and then forwarded it to AUSA Calhoun-Lopez, the federal prosecutor assigned to the

case, as an attachment to a February 11, 2019 email. In the body of the February 11 email,

Detective Villegas wrote:

               Just some mail to Lewis’ County PD if you’re interested.
               I am also hearing some VERY vague references to what could be the
               gun and where it came from in Lewis’ calls to his gf – it’s very hard
               to discern between the slang and other language, so I am not sure it
               would be of any valuable [sic].

Docket No. 71, Attach 2.

         AUSA Calhoun-Lopez was not alert to the concerns posed by the February 11 email

until late May of 2019, when he was reviewing materials for discovery in the federal case. See

Calhoun-Lopez Letter [Docket No. 71, Attach 6]. AUSA Calhoun-Lopez emailed Detective

Villegas to ask whether “PD” in her February 11 email meant “public defender,” in which case

he would not open the attachment because it included privileged information. He directed

Detective Villegas to delete all copies of the letter from her email account. Id.

       On May 30, 2019, AUSA Calhoun-Lopez sent Lewis’ federal attorney, Kevin Riach, a

letter informing him of Detective Villegas’ violation. Id. AUSA Calhoun-Lopez stated that

neither he nor the ATF case agent read the privileged letter. He further informed Attorney Riach

that the email would be permanently deleted from AUSA Calhoun-Lopez’s email system and

Justice Department’s archive system. Id.

       After Attorney Riach received AUSA Calhoun-Lopez’s letter, Lewis filed this motion

seeking dismissal of the Indictment or, alternatively, suppression of Detective Villegas’

testimony. Lewis also sought additional discovery to determine whether Detective Villegas had

engaged in additional misconduct. See Mot. Discovery [Docket No. 72]. The discovery



                                                 3
revealed that Detective Villegas had listened to portions of four jail calls between Attorney

Riach and Lewis. See Call Report [Docket No. 103, Attach. 1]. Detective Villegas had also

downloaded two other calls between Lewis and Attorney Riach, but there was no way to

determine from the jail records whether or what portion of the downloaded calls Detective

Villegas listened to. Id.

       On September 11, 2019, Judge Schultz held an evidentiary hearing on Lewis’ Motion to

Dismiss or, Alternatively, to Suppress Testimony. Detective Villegas testified at the hearing.

When asked whether she had listened to a privileged phone call between Lewis and his attorney,

Detective Villegas answered that she had only listened to a portion of one call and then stopped

listening when she realized the call was privileged. Hr’g Tr. [Docket No. 88] at 62. This

testimony is inconsistent with the jail records showing Detective Villegas listened to portions of

at least four phone calls between Lewis and Attorney Riach.

       Detective Villegas also revealed at the evidentiary hearing that she interfered in Lewis’

personal life by copying a letter that Lewis’ former girlfriend had sent to Lewis in jail, and

providing the copied letter to Lewis’ current girlfriend. Id. at 67–69. Additionally, Detective

Villegas also used the email account of another former girlfriend of Lewis’ to send an email to

Lewis’ current girlfriend. Id. at 71. Detective Villegas also posed on Facebook as a friend of the

former girlfriend and communicated with Lewis’ current girlfriend. Id. at 86–87. As of

November 11, 2019, Detective Villegas is no longer employed by the Anoka County Sheriff’s

Office. See Gov’t Second Suppl. Mem. Law [Docket No. 106] at 1.

       The R&R was issued on December 16, 2019. In the R&R, Judge Schultz determined that

Detective Villegas’ misconduct, while egregious, does not justify dismissal of the Indictment



                                                 4
because any prejudice from the intrusion into Lewis’ privileged communications can be

neutralized through remedial measures. Those measures include barring Detective Villegas from

testifying, precluding her further involvement in the case, barring Lewis’ current girlfriend and

two former girlfriends from testifying, and limiting the Government to calling the witnesses

stipulated to in its response to the Motion to Dismiss. R&R at 23–24 (citing Gov’t Resp. Mot.

Dism. [Docket No. 100] at 6). The Government would also be required to ask each witness,

prior to trial, if he or she discussed with Detective Villegas the content of Lewis’ February 7

letter to his state public defender. Id. at 24. Judge Schultz recommends granting Lewis’ motion

to suppress the testimony of Detective Villegas. Lewis filed a timely Objection to the R&R on

December 30, 2019.

                                       III. DISCUSSION

A. Standard of Review

       In reviewing a magistrate judge’s report and recommendation, the district court “shall

make a de novo determination of those portions of the report or specified proposed findings or

recommendations to which objection is made.” 28 U.S.C. § 636(b)(1)(C); see also D. Minn.

L.R. 72.2(b). A district judge “may accept, reject, or modify, in whole or in part, the findings or

recommendations made by the magistrate judge.” Id.

B. Lewis’ Objections

       Lewis first objects to the conclusion in the R&R that dismissal is not appropriate because

no prejudice or substantial threat of prejudice in the federal prosecution resulted from Detective

Villegas’ constitutional violations. Lewis argues that no showing of prejudice is necessary

because the government’s misconduct was sufficiently egregious to require dismissal. He further



                                                 5
contends that even if such a showing is required, he has demonstrated a substantial threat of

prejudice.

       The Supreme Court has explicitly held that in cases where the government has violated a

defendant’s constitutional rights, “absent demonstrable prejudice, or substantial threat thereof,

dismissal of the indictment is plainly inappropriate, even thought the violation may have been

deliberate.” United States v. Morrison, 449 U.S. 361, 365 (1981). The proper approach is “to

identify and then neutralize the taint by tailoring relief appropriate in the circumstances to assure

the defendant the effective assistance of counsel and a fair trial.” Id. Thus, a defendant must

show prejudice or a substantial threat of prejudice before an indictment can be dismissed for

government misconduct.

       Lewis argues that a substantial threat of prejudice exists here because Detective Villegas

may have committed additional misconduct that has not been discovered. This argument is

purely speculative and does not demonstrate a substantial threat of prejudice.

       Lewis also argues a substantial threat of prejudice exists because witnesses who received

information from Detective Villegas have no way of knowing whether the information she gave

them came from privileged communications. Lewis contends that the R&R’s proposed remedy

of directing the United States to question witnesses before trial and confirm they have not been

exposed to privileged material does not sufficiently remove the threat that the witnesses’

testimony and the Government’s trial strategy may be based on tainted information. Lewis

proposes a separate pretrial hearing at which a Government taint team lawyer and defense

counsel would question the Government’s witnesses under oath about the information they

received from Detective Villegas.



                                                  6
        The Court is greatly troubled by the misconduct of Detective Villegas, which merits

sanction. The remedial measures outlined in the R&R are a necessary step toward neutralizing

any taint stemming from Detective Villegas’ misconduct. The Government is restricted to using

at trial only testimony from fact witnesses who were at the scene when Lewis was apprehended

and will testify to the facts they observed that day, and to witnesses who will testify as to DNA

evidence,2 interstate nexus, and felony status. These anticipated witnesses had very limited, if

any, interactions with Detective Villegas. See Gov’t Resp. Def. Obj. [Docket No. 118] at 3–5

(summarizing witness’ interaction with Detective Villegas). Given the limited scope of the

testimony to be offered, as well as the witness’ minimal interaction with Detective Villegas, the

measures provided in the R&R will substantially remedy the risk of prejudice from Detective

Villegas’ violations in the federal case.

       In addition to the measures recommended by Judge Schultz, the Court will impose one

further safeguard. Namely, if AUSA Calhoun-Lopez discovers that a witness had interaction

with Detective Villegas about the case beyond conversations involving DNA swabbing, Attorney

Riach will be entitled to question the witness outside the presence of the jury in a manner to be

determined by this Court. This added safeguard will adequately eliminate any risk of prejudice

from Detective Villegas’ misconduct. Thus, the R&R is adopted as modified by this additional

safeguard.

                                       IV. CONCLUSION

       Based upon the foregoing, and all the files, records, and proceedings herein, IT IS

HEREBY ORDERED that:

       2
        Introduction of DNA evidence will depend on the Court’s ruling in Lewis’ motion
under Daubert v. Merrill Dow Pharmaceuticals, 509 U.S. 579, 592 (1993) [Docket No. 27].

                                                 7
       1.     Defendant Kenneth Davon Lewis’ Objection [Docket No. 112] to Magistrate

              Judge David T. Schultz’s December 16, 2019 Report and Recommendation

              [Docket No. 111] is OVERRULED;

       2.     The Report and Recommendation [Docket No.] is ADOPTED as MODIFIED

              above; and

       3.     Lewis’ Motion to Dismiss Indictment or, Alternatively, to Suppress Testimony

              [Docket No. 70] is DENIED IN PART and GRANTED IN PART as specified

              in the R&R and this Order.

                                                  BY THE COURT:



                                                        s/Ann D. Montgomery
                                                  ANN D. MONTGOMERY
                                                  U.S. DISTRICT JUDGE

Dated: February 3, 2020.




                                             8
